 In the Matter of WEBERSHOWCASE & FIxTmIE Co., INc.andINTER-NATIONAL ASSOCIATION OF MACHINISTS, FOR ITSELF AND ON BEHALF OFLODGE 311Case No. 21-R-2575.-Decided April 17, 1946Messrs. V. S. PalletteandC. S. Meyers,both of Los Angeles, Calif.,for the Company.Messrs. E. R. White, Russell G. Benedict, Dale O. Reed,andRobertD. Peery,all of Los Angeles, Calif., for the Machinists.Messrs. Arthurr Garrett, C. F. Mall, C. H. Burge, Earl E. Thomas,C. F. Naeearato, W. T. Blaney, Lenard Graham, C. C. Collins, E. D.Boyd,and F.V. McKenney,all of Los Angeles, Calif., for the BuildingTrades.'Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by International Association of Machin-ists, for itself and on behalf of Lodge 311, herein called the Machin-ists, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Weber Showcase & Fixture Co.,Inc.,Los Angeles, California, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before William T. Whitsett, Trial Examiner.Thehearing was held at Los Angeles, California, on various dates betweenAugust 2 and 17, 1945, inclusive.The Company; the Machinists; andLos Angeles Building and Construction Trades Council, herein calledthe Council, Los Angeles County District Council of Carpenters andIThe followingorganizations affiliated either directly or indirectly with the BuildingTrades wererepresented by counsel at the hearing.Los AngelesCounty DistrictCouncilof Carpenters ;Millmen and Cabinet MakersLocal Union No. 721, UnitedBrotherhood ofCarpentersand Joinersof America, Sheet MetalWorkers International Association, LocalUnions Nos108 and 371 ; Brotherhoodof Painters,Decorators&Paperhangersof America,LocalUnion792; International Union of Teamsters,Chauffeurs,Warehousemen andHelpers, LocalUnion 389; United Associationof Plumbers,Steamfitters and RefrigerationFitters of the UnitedStates andCanada. LocalUnion No. 508.67 N L R. B., No 60456 WEBER SHOWCASE & FIXTURE CO., INC.457Millmen and Cabinet Makers Local Union No. 721 of United Brother-hood of Carpenters and Joiners of America, herein collectively calledthe Carpenters; United Association of Plumbers, Steamfitters andRefrigeration Fitters of the United States and Canada, Local UnionNo. 508, herein called the Plumbers ; Brotherhood of Painters, Deco-rators & Paperhangers of America, Local Union 792, herein called thePainters; SheetMetalWorkers InternationalAssociation,LocalUnions Nos. 108 and 371, herein called Metal Workers 108 and 371, re-spectively; and International Union of Teamsters. Chauffeurs, Ware-housemen and Helpers, Local Union 389, herein called the Teamsters,all referred to collectively herein as the Building Trades, appearedand participated.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Building Trades moved at thehearing for a dismissal of the petition herein.The Trial Examinerreferred this motion to the Board for determination.For reasonsstated in Section III,infra,the motion is hereby denied.On February 7, 1946, the Board issued an Order Reopening Recordand Remanding Proceeding to Regional Director for Further Hear-ing.Pursuant thereto, a further hearing was held upon due noticeat Los Angeles, California, on February 20 and 22, 1946, before Wil-liam T. Whitsett, Trial Examiner.The Company, the Machinistsand the Building Trades appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the original and at the re-opened hearing are free from prejudicial error and are hereby af-firmed.All parties have been afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS of FACTI.THE BUSINESS OF THE COMPANYWeber Showcase & Fixture Co., Inc., a Delaware corporation, isengaged in the manufacture, sale and distribution of store and officefixtures. and equipment; in addition, it has been and still is, to someextent, engaged in the manufacture, sale and distribution of mis-cellaneous items under contract with the United States Army, Navy,and Maritime Commission.For these purposes it operates a plant atLos Angeles, California, with which we are concerned herein.Dur-ing the fiscal year eiding December 31, 1944, the Company purchasedraw materials consisting principally of lumber, plywood, steel, paint,and fibre grass valued at approximately $10,300,000.During the 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame period, the Company manufactured finished products valued atapproximately $15,000,000, substantially all of which was sold andshipped by it or by others to purchasers outside the State ofCalifornia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists and its Lodge 311 are labororganizations admitting to membership employees of the Company.Los Angeles Building and Construction Trades Council; Los An-geles County District Council of Carpenters ; Millmen and CabinetMakers Local Union 721 of United Brotherhood of Carpenters andJoiners of America ; United Association of Plumbers, Steam Fittersand Refrigeration Fitters of the United States and Canada, LocalUnion No. 508; Brotherhood of Painters, Decorators & PaperhangersofAmerica, Local Union 792; Sheet Metal Workers InternationalAssociation, Local Unions Nos. 108 and 371; and International Unionof Teamsters, Chauffeurs, Warehousemen and Helpers, Local Union389, are labor organizations affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 26, 1945, the Machinists requested recognition from theCompany as the representative of certain of its employees.The Com-pany refused to grant this request in the absence of certification bythe Board.The Company and the Building Trades raise contractsto which they are parties as bars to this proceeding.On July 25, 1938, pursuant to a consent election agreement, theCarpenters was designated as the representative of all production andinstallation employees of the Company, including working foremen 2and was thereafter recognized by the Company as the representativeof these employees.However, no collective bargaining agreementwas executed by these parties until 1940, when, in addition to the Car-penters, the Company executed collective bargaining agreements withMetalWorkers 108, the Plumbers and the Painters, covering em-ployees claimed by each of these organizations.On August 6, 1941, the Company executed a closed-shop masteragreement with the Council, covering journeymen, registered appren-tices, lumber handlers, and mill laborers.This agreement was for aterm ending June 30, 1942, and provided for automatic renewal foryearly terms thereafter, "unless either party shall within sixty (60)2Case No 21-R-588 WEBER SHOWCASE & FIXTURE CO., INC.459days prior to any expiration date give to the other written notice oftheir intention to modify, amend or terminate the agreement."Atthe same time the Company executed separate subsidiary closed-shopagreements with the Carpenters, the Painters, Metal Workers 108and 371, and the Plumbers, and, in addition, it reached an under-standing with the Teamsters which was not reduced to writing.Theoriginalmaster agreement between the Company and the Councilwas succeeded by another closed-shop agreement executed on January26, 1944, retroactive to June 30, 1943, and to continue in operationuntil June 30, 1944.This agreement contained the identical renewalprovision set forth in the 1941 agreement. It was renewed automati-cally in 1944.Later in 1944, the Company executed supplementaryclosed-shop agreements with Metal Workers 371 and the Painters(August 18), Metal Workers 108 (September 18), the Carpenters(September 22), and the Teamsters (November 30).No separateagreement was executed by the Company and the Plumbers, theseparties being content to conduct their relations pursuant to the 1941master agreement which they considered as having been automaticallyrenewed with respect to them.An examination of these contracts discloses that the Company hadbound itself contractually to the Council, the Carpenters, the Paint-ers,MetalWorkers 108 and 371, and the Plumbers for a periodending June 30, 1945, and with the Teamsters for a period endingJuly 1, 1945. It further reveals that the contracts between the Com-pany and the Carpenters, the Painters, Metal Workers 108, and theTeamsters were automatically renewable for yearly periods aftertheir stated terms unless any of the parties thereto gave notice "notless than" or "at least" 60 days prior to any expiration period of adesire to modify, terminate or amend.The contract between theCompany and Metal Workers 371 had a similar provision, except thatit provided for "at least" 90 days' notice.In 1945, prior to the 60-day period, the Council, the Painters andMetal Workers 108 and 371 gave notice to the Company of a desiretomodify their agreements.3On June 15, 1945, the Company exe-cuted new closed-shop agreements with the Painters and with MetalWorkers 108 and 371 for the period June 30, 1945, to June 30, 1946,and, on November 9, 1945, it executed a new closed-shop masteragreement with the Council, retroactive to June 30, 1945, coveringthe same period.In view of the foregoing, we find that no contractual bar exists toa current determination of representatives. It is apparent that the'we also infer that the Carpenters, Teamsters, and the Plumbers gave similar noticeinasmuch as, at the time of the original hearing in this proceeding, negotiations were beingconducted with respect to the terms of new agreements between the Company and theseorganizations, 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinists' rival claim to representation on April 26, 1945, was timelyinsofar as the, 1944 agreements between the Company and the Car-penters, the Painters, Metal Workers 108, and the Teamsters are con-cerned, having been given prior to the 1945 effective date of theautomatic renewal clauses in these documents. It is also evident thatthe 1944 agreements between the Company and the Council, thePlumbers and Metal Workers 371 had been opened up by these partiesand that no new agreements had been reached by them at the timethe Machinists gave notice in 1945 of its claim to representation. Forthese reasons we have denied the motion of the Building Trades todismiss the petition.A statement of the Trial Examiner, made upon the record at thereopened hearing, indicates that the Machinists represents a substan-tial number of employes in the unit hereinafter found to be appro-priate.4We find that a question affecting commercehas arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Machinists seeks a unit comprised of all employees of the Com-pany engaged as tool and die makers, precision jig builders, machin-ists,maintenance mechanics, apprentices and helpers, and welders thatwork with these classifications, including specifically all welder jour-neymen, maintenance repair classes A and B, bench machinists classesA and B, jig and tool builders classes A, B and C, general machinists,metal workers C, and foremen C engaged in the maintenance depart-ment, machine shop and glass grinding machine manufacturing de-partment, but excluding supervisory employees and all other employeesof the Company. The Company and the Building Trades assert, ineffect, that in view of the Company's bargaining history in which ithas been allegedly dealing with the Building Trades as a represent-ative of its employees upon a plant-wide basis, the unit sought by theMachinists is inappropriate.In 1938, when the Company was engaged primarily in woodwork-ing operations, the Carpenters, as above noted, was designated as therepresentative of its "production and installation employees, includ-4 The Trial Examiner reported that the Machinists submitted 19 designations bear-ing the names of persons employed by the Company on February 22, 1946, and that as ofthat date,there were 74 employees in the unit sought by the Machinists.In view of theclosed-shop provisions in the various agreements between the Company and the BuildingTrades,we find that this showing of interest,amounting to approximately 25.6 percent, issubstantial.At the original hearing a Field Examiner reported that the Machinists submitted 39designations and that there were,as of May 15,1945, 95 eplployees in the unit sought bythe Machinists. WEBER SHOWCASE & FIXTURE CO., INC.461ing working foremen," and was thereafter recognized by the Companyas such.This situation lasted until some time in 1940 when the Car-penters ceded jurisdiction over certain employees to other labor organ-izations, and the Company thereafter executed collective bargainingagreements with the Carpenters, the Painters, the Plumbers and MetalWorkers 108, recognizing these organizations as the representativesof its employees engaged in occupations claimed by each. In 1941 amaster agreement was made between the Company on the one hand,and the Carpenters, the Painters, Metal Workers 108 and 371, theTeamsters and the Plumbers, acting together as the Council on theother, and supplementary agreements were also executed between theCompany and the Carpenters, the Painters, Metal Workers 108 and371, and the Plumbers .5The 1941 series of agreements continueduntil replaced by a new master agreement, dated January 26, 1944,between the same parties," and supplementary agreements made in1944 between the Company and the Carpenters, Metal Workers 108and 371, the Painters and the Teamsters.?These agreements werethereafter succeeded by a new master agreement dated November 9,1945, between the Company and the Building Trades, and by supple-mentary agreements in 1945 between the Company and the Paintersand Metal Workers 108 and X71. The record indicates that the Com-pany is presently engaged in negotiations with the other labor organ-izations affiliated with the Council for the purpose of reaching newsupplementary agreements with each of them.In its collective bargaining relations pursuant to all these agree-ments, it is clear from the record that, except as to matters of commoninterest, the Company has in practice dealt with individual labororganizations rather than with the Council.Grievances, for example,have been handled by the individual unions rather than by the Coun-cil, and new employees have been assigned to the particular organiza-tion claiming jurisdiction over their work classifications and havelooked to that organization rather than to the Council as their rep-resentative.Due to the national emergency, the character of the Company'soperations changes, and metals took the place of wood as the principalmedium with which the Company's employees worked.Because ofthis, new classifications of employeeswereengaged which were as-signed to particular labor organizations affiliated with the Council.In March of 1944, the Machinists began organizing certain of theemployees then represented by the Carpenters and Metal Workers6 As noted previously,the Teamsters executed no written supplementary agreementwith the Company at this time."This agreement differed from the 1941 agreement in that it recited that the labororganizations involved were being represented by the Council.The Council was merelya signatory to the 1941 agreement.7 As indicated before,the Plumbers did not execute a separate supplemental agree.ment in 1944. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD371,5 and was successful in obtaining some concessions from the latterorganization.Thus, grievances were initiated by the Machinists onbehalf of employees in the unit which it seeks, and were carriedthrough the grievance machinery established under the contracts be-tween the Company and the Metal Workers by a steward of the latterorganization; dues of employees claimed by the Machinists whichwere collected by the Company pursuant to "check-off" provisionscontained in the Metal Workers' contracts were turned over by theMetal Workers to the Machinists; the closed-shop provisions of thesecontracts were not enforced against employees who were members ofthe Machinists prior to their employment with the Company, and, insome instances, were not enforced against employees who joined theMachinists after they had entered the Company's employ; and theMachinists, as well as the labor organizations enjoying contractualrelations with the Company, was asked by the Company to help sup-ply it with personnel.In 1944, some time after its organizational drive had begun, theMachinists requested the Building Trades to cede jurisdiction to itover the employees it now seeks.This request was denied, in effect,when, on July 25, the Council informed the Machinists that no actionhad been taken upon its request. In December 1944, the instant peti-tion was filed.Thereafter, in late January and early February, the Councilawarded jurisdiction over all employees sought by the Machinists tothe Carpenters, with the exception of welders and certain jig and toolbuilders who were assigned to Metal Workers 108.9 Thereafter, theCouncil notified the Company of these actions, and called upon it toenforce the closed-shop provisions contained in the contracts betweenit and the Building Trades. Subsequently, the Company posted no-tices in the plant to the effect that its employees were required to be-come members of one of the organizations affiliated with the Councilas a condition of continued employment.However, there is no evi-dence that any employees have been discharged for failure to complywith this posting.We are of the opinion that the classifications of employees soughtherein by the Machinists comprise a distinct, functionally coherentgroup.We are further of the opinion that, in view of the events setforth above, the Company's history of collective bargaining with theBuilding Trades is not so clear as to warrant a finding that it waspremised solely upon a plant-wide unit. Finally, through the Machin-ists, and by their own actions, the employees sought by the Machinistshave, to a considerable extent, resisted assimilation into any of the8At this time the majorityof the employees sought hereinby the Machinistswere rep-resented by Metal Workers 3711Previously, the majorityof these employees had been represented by Metal Workers 371. WEBER SHOWCASE & FIXTURE CO., INC.463groups over which the Council's affiliates have claimed jurisdiction ioWe conclude, therefore, that under the circumstances present hereinthe unit sought by the Machinists is appropriate.We find that all tool and die makers, precision jig builders, machin-ists,maintenance mechanics, apprentices and helpers, and all welderswho work with these classifications, employed at the Company's LosAngeles, California, plant, including specifically all welder journey-men, maintenance repair classes A and B, bench machinists classes Aand B, jig and tool builders classes A, B, and C, general machinists,metal workers C, and foremen C 11 engaged in the maintenance de-partment, machine shop, and glass grinding machine manufacturingdepartment, but excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, and allother employees of the Company, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Weber Showcase& Fixture Co., Inc., an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were em-16A representative of the Carpenters admitted at the hearing that several of theemployees sought by the Machinists resisted representation by the labor organizationshaving contracts with the Company"It does not appear that these employees are supervisory within the meaning of ourcustomary definition. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDploved during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Associa-tion of Machinists, for itself and on behalf of Lodge 311, or by LosAngeles Building and Construction Trades Council, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.